Order entered August 19, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00385-CV

              EVER CONSTRUCTION CORP & JASON KANG, Appellants

                                              V.

                                    SUNG SU, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-10-05012-A

                                          ORDER
       The Court has before it appellants’ August 15, 2013 unopposed first motion for extension

of time to file reply brief. The Court GRANTS the motion and ORDERS that any reply brief be

filed by September 3, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE